Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109140284, filed on 11/18/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 9,903,885) in view of Jafari et al. (US 2003/0201764). (“Fox” and “Jafari”).
5.	Regarding claim 1, Fox teaches A test head connection method for connecting a test head and a probing machine [Figures 1-6, a test head connection method for connecting a test head and a probing machine is shown], comprising: disposing a load board and a test fixture between the test head and the probing machine [Figures 1-6, a load board 116 and a test fixture 112 is disposed between the test head 114 and the probing machine 110]; moving the test head to align the test fixture [Figures 1-6, the test head 114 is moved to align the test fixture 112]; and fixing the test head and the test fixture by at least one engaging member [Figures 1-6, the test head 114 and the test fixture 112 are fixed by engaging member]; wherein the test fixture is disposed in the probing machine, and the test fixture is used to accommodate the load board; wherein the load board is configured to connect a wafer by direct probing [Figures 1-6, the test fixture 112 is disposed in the probing machine 110 and the test fixture 112 is used to accommodate the load board 116, the load board 116 is configured to connect to a wafer for direct probing].
Fox does not explicitly teach activating a vacuum function of the test head; moving the test head until touching the load board in the test fixture.
However, Figures 1-6, Column 3, lines 43-56, Column 4, lines 1-5, 11-16, 40-45 suggests docking arrangement and interface between elements/units. Based on the teachings of Figures 1-6, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fox so that the test head would touch the load board during docking arrangement and testing. 
Fox does not explicitly teach activating a vacuum function of the test head.
However, Jafari teaches activating a vacuum function of the test head [Figures 1-3, P(0004) teaches using a vacuum function].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fox with Jafari. Doing so would allow Fox to comprise a vacuum seal between the arrangement during testing to improve testing. 
6.	Regarding claim 2, Fox teaches wherein the test fixture defines a first upper surface, the first upper surface defines a first accommodating space, and the first accommodating space is used for accommodating the load board [Figures 1-6, the test fixture 112 accommodates the load board 116].
7.	Regarding claim 3, Fox teaches wherein when the load board is accommodated in the first accommodating space, the load board and the first upper surface form a coplanar surface [Figures 1-6, the load board and the first upper surface arrangement is shown, see units 116, 144, 150].
8.	Regarding claim 4, Fox teaches further comprising: providing a fixing plate detachably locked to the probing machine; wherein a second upper surface of the fixing plate defines a second accommodating space, and the second accommodating space is used for accommodating the test fixture [Figures 1-6, see units 102, 134, 152 and 110].
9.	Regarding claim 5, Fox teaches wherein the first upper surface and the second upper surface are not coplanar [Figures 1-6, the first upper surface and the second upper surface are not coplanar].
10.	Regarding claim 6, Fox teaches wherein the test fixture is detachably locked in the second accommodating space of the fixing plate [Figures 1-6, the test fixture 112 is detachably locked in the second accommodating space].
11.	Regarding claim 7, Fox teaches wherein the load board is detachably locked in the first accommodating space [Figures 1-6, the load board 116 is detachably locked in the first accommodating space].
12.	Regarding claim 8, Fox teaches wherein in the step of moving the test head to align the test fixture further comprises: providing an alignment member, disposed on the test fixture, to guide the test head to align with the test fixture [Figures 1-6, the test head to align test fixture mechanism is taught].
13.	Regarding claim 9, Fox teaches wherein the test head contacts an upper surface of the load board, and the test fixture contacts a lower surface of the load board [Figures 1-6, the test head 114 and the test fixture 112 arrangement is shown].

14.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 9,903,885) in view of Jafari (US 2003/0201764) in further view of Ma et al. (US 2012/0105304). (“Ma”).
15.	Regarding claim 10, Fox teaches the test head.
Fox does not explicitly teach wherein the upper surface of the load board defines at least a vacuum area, and the vacuum area is surrounded by a metal strip.
However, Jafari teaches wherein the upper surface of the load board defines at least a vacuum area [Figures 1-3, P(0004) teaches vacuum area].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fox with Jafari. Doing so would allow Fox to comprise a vacuum seal between the arrangement during testing to improve testing. 
Fox and Jafari does not explicitly teach the vacuum area is surrounded by a metal strip.
However, Ma teaches the vacuum area is surrounded by a metal strip [P(0038), Figure 2 teaches surrounding vacuum area with metal wall].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fox and Jafari with Ma. Doing so would allow Fox and Jafari to comprise metal wall around the vacuum area in order to obtain strong vacuum area.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namiki et al. (US 2009/0237100), Figures 1-15 teaches electronic device test apparatus and method. See apparatus shown for testing DUT on a wafer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858